Exhibit 10.1
FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
This Fifth Amendment to Loan and Security Agreement (“Fifth Amendment”) is made
as of the 14th day of July, 2011, by and between the entities set forth on
Exhibit “A” attached hereto, each a Delaware limited liability company,
(collectively “Borrower” and each an “Individual Borrower”), and U.S. BANK
NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND EXISTING
UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF WACHOVIA
BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2006-C27 (“Lender”) as successor in interest to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation (“GA”).
R E C I T A L S:
WHEREAS, the entities set forth on Exhibit “B” attached hereto, each a Delaware
limited liability company, (“Original Borrower”) and GA entered into that
certain Loan and Security Agreement dated June 9, 2006 (“Loan Agreement”)
pursuant to which GA loaned Original Borrower the original principal sum of
$295,000,000 (“Loan”); and
WHEREAS, the Loan Agreement has been amended by that certain First Amendment to
Loan and Security Agreement dated December 17, 2008, Second Amendment to Loan
and Security Agreement dated December 30, 2008, Third Amendment to Loan and
Security Agreement dated May 22, 2009, and Fourth Amendment to Loan and Security
Agreement dated February 18, 2011; and
WHEREAS, the Loan is evidenced by the Loan Documents. The Loan Documents, except
for Amended and Restated Notes A-1 and A-2, were assigned, and Amended and
Restated Note A-2 was endorsed, to Wachovia Bank, National Association,
thereafter to Wells Fargo Bank, N.A., as Trustee for the Registered Holders of
Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2006-C27, thereafter to Bank of America, N.A., as Trustee
for the registered holders of Wachovia Bank Commercial Mortgage Trust,
Commercial Mortgage Pass-Through Certificates, Series 2006-C27, and thereafter
Lender replaced Bank of America, N.A. as Trustee, and Amended and Restated Note
A-1 was endorsed to Wachovia Bank, National Association and thereafter to Wells
Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of America
Commercial Mortgage, Inc., Commercial Mortgage Pass-Through Certificates,
Series 2006-4; and
WHEREAS, Borrower has requested that Section 8.4 of the Loan Agreement be
amended to delete Section 8.4(c).
NOW, THEREFORE, for and in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto consent and agree as follows:
1. The above and foregoing Recitals are true and correct and incorporated herein
by reference thereto.

 

 



--------------------------------------------------------------------------------



 



2. Section 8.4 of the Loan Agreement is hereby amended to delete Section 8.4(c).
3. Borrower and Lender agree that a Low LCR Cash Sweep Period is currently in
effect. Borrower acknowledges and agrees that Lender shall on the date hereof
apply the entirety of the funds held in the LCR Deterioration Reserve Account on
June 30, 2011, one-half (1/2) to Amended and Restated Note A-1 and one-half
(1/2) to Amended and Restated Note A-2, toward the payment of the remaining
principal of said Notes, without the imposition of the otherwise applicable
Yield Maintenance Premium. As of June 30, 2011, the amount on deposit in the LCR
Deterioration Reserve Account is $38,349,062.48.
4. If the Low LCR Cash Sweep Period is still in effect on July 30, 2014, then in
that event, Lender may, in its sole discretion, at any time thereafter while the
Low LCR Cash Sweep Period is in effect, apply all of the funds (less
$2,000,000.00) in the LCR Deterioration Reserve Account, one-half (1/2) to
Amended and Restated Note A-1 and one-half (1/2) to Amended and Restated Note
A-2, without the imposition of the otherwise applicable Yield Maintenance
Premium.
5. So long as a Low LCR Cash Sweep Period is in effect, Lender agrees, in the
reasonable exercise of its discretion, to disburse funds from the LCR
Deterioration Reserve Account to Borrower for the payment of the cost of
alterations, repairs, replacements and other improvements to the Property and
the Improvements and the Building Equipment, on a location by location basis,
from time to time, in response to Borrower requests for the same.
6. At such time as the Low LCR Cash Sweep Period ends, Borrower may request a
disbursement to Borrower of all funds remaining in the LCR Deterioration Reserve
Account, and upon Borrower providing proof satisfactory to Lender that the term
of the Master Lease has been extended on the same terms and conditions currently
contained therein for an additional five (5) years, disburse all of said funds
to Borrower.
7. In order to induce Lender to enter into this Fifth Amendment, Borrower shall
pay Lender a fee of one percent (1%) of the outstanding principal balance of the
Loan as of the date hereof, one-half (1/2) thereof to be paid on or before
August 15, 2011, and one-half (1/2) thereof on December 30, 2011, both by wire
transfer of federal funds, from Borrower’s separate funds, not from the Holding
Account or any sub-accounts thereof held by Lender.
8. Borrower hereby represents, warrants, acknowledges and covenants to and with
Lender that:
(a) To the best of Borrower’s knowledge, no Event of Default or Default under
any of the Loan Documents has occurred and is continuing.
(b) As of the date hereof (but not as to any matters arising hereafter),
Borrower has no defenses, setoffs, claims, counterclaims or causes of action of
any kind or nature whatsoever against Lender or any of Lender’s predecessors in
interest or any subsidiary of Lender or any of the past, present and future
officers, directors, contractors, employees, agents, servicers (including, but
not limited to, LNR Partners, LLC, and Wachovia Bank, National Association),
attorneys, representatives, participants, successors and assigns of Lender and
Lender’s predecessors in interest (collectively, the “Lender Partners”) with
respect to: (i) the Loan; (ii) the Loan Documents; (iii) any other documents or
instruments now or previously evidencing, securing or in any way relating to the
Loan; (iv) the administration or funding of the Loan; or (v) the development,
operation or financing of the Property. To the extent Borrower would be deemed
to have any such defenses, setoffs, claims, counterclaims or causes of action as
of the date hereof, Borrower waives and relinquishes them.

 

2



--------------------------------------------------------------------------------



 



(c) Borrower acknowledges that as of the date hereof, the outstanding principal
balance of the Loan is $285,668,985.72. In the event of an error or omission in
the foregoing information, neither Borrower nor Lender in any way prejudices
their respective right and entitlement to all monies lawfully due Lender and/or
obligations regarding the same.
(d) Borrower reaffirms and confirms the truth and accuracy of all
representations and warranties set forth in the Loan Documents as if made on the
date hereof, except to the extent such representations and warranties may be
subject to change in the ordinary course of Borrower’s business (to the extent
permitted by the Loan Documents).
(e) To the best of Borrower’s knowledge, no representation or warranty of
Borrower in this Fifth Amendment or of Guarantor or Maryland Guarantor or
Indemnitor executing a Joinder hereto contains any untrue statement of material
fact or intentionally omits to state a material fact necessary in order to make
such representations and warranties not misleading in any material respect in
light of the circumstances under which they are made. Any breach by Borrower or
by any of the parties executing a Joinder hereto of any of the representations,
warranties or covenants set forth herein or any Joinder hereto, after expiration
of all applicable notice and cure periods, shall constitute an Event of Default
under the Loan Documents.
(f) All certifications set forth in the Borrower’s Certificate of even date are
true and correct in all material respects. The Borrower/Lessor and Lessee
Certificate by Borrower as Lessor and BlueLinx Corporation as Lessee is true and
correct in all material respects.
9. Miscellaneous items:
9.1 Ratification. Borrower hereby ratifies and confirms to Lender, as of the
date hereof that, except as otherwise expressly and specifically modified by the
terms of this Fifth Amendment, all of the terms, representations, warranties,
covenants, indemnifications and provisions of the Note, the Loan Agreement and
the other Loan Documents are and shall remain in full force and effect as
legally and binding obligations of Borrower. Consent by Lender shall not
constitute or imply consent to any other amendment or modification of the Loan
Documents.
9.2 References. All references in the Loan Documents to the Loan Agreement shall
mean the Loan Agreement, amended by the four (4) amendments described in the
second Whereas clause above, as further amended hereby.
9.3 Counterparts. This Fifth Amendment may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.
9.4 Successors and Assigns. This Fifth Amendment shall be binding upon and inure
to the benefit of the parties and their respective heirs, legal representatives,
successors and assigns.

 

3



--------------------------------------------------------------------------------



 



9.5 Governing Law. This Fifth Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York and any applicable law of the
United States of America. The terms and conditions of Section 19.3 of the Loan
Agreement are hereby incorporated herein by this reference, with the same force
and effect as if set forth herein in their entirety.
9.6 Waiver of Jury Trial. BORROWER, GUARANTOR, MARYLAND GUARANTOR, INDEMNITORS
AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS FIFTH AMENDMENT,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION HEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER,
GUARANTOR, INDEMNITORS AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. BORROWER, GUARANTOR, MARYLAND GUARANTOR, INDEMNITOR AND LENDER
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
9.7 No Modification. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Fifth Amendment or of any other
Loan Document, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
9.8 Defined Terms. Unless otherwise defined in this Fifth Amendment, terms
defined in the Loan Agreement or in any of the other Loan Documents shall have
their defined meanings when used herein.
(Signature on following page)

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower and Lender, joined by Guarantor, Maryland Guarantor
and Indemnitor, have executed this Fifth Amendment as of the day and date first
above written.
BORROWER

     
ABP AL (MIDFIELD) LLC
  ABP AR (LITTLE ROCK) LLC
ABP CA (CITY OF INDUSTRY) LLC
  ABP CA (NATIONAL CITY) LLC
ABP CA (NEWARK) LLC
  ABP CO I (DENVER) LLC
XXXXXXXXXXXXXXXXXXXX
  ABP CT (NEWTON) LLC
ABP CO II (DENVER) LLC
  ABP FL (MIAMI) LLC
ABP FL (LAKE CITY) LLC
  ABP FL (TAMPA) LLC
ABP FL (PENSACOLA) LLC
  ABP GA (LAWRENCEVILLE) LLC
ABP FL (YULEE) LLC
  ABP IL (UNIVERSITY PARK) LLC
ABP IA (DE MOINES) LLC
  ABP KY (INDEPENDENCE) LLC
ABP IN (ELKHART) LLC
  ABP MA (BELLINGHAM) LLC
ABP LA (SHREVEPORT) LLC
  ABP ME (PORTLAND) LLC
ABP MD (BALTIMORE) SUBSIDIARY LLC
  ABP MI (GRAND RAPIDS) LLC
ABP MI (DETROIT) LLC
  ABP MN (MAPLE GROVE) LLC
ABP MN (EAGAN) LLC
  ABP MO (KANSAS CITY) LLC
ABP MO (BRIDGETON) LLC
  ABP MS (PEARL) LLC
ABP MO (SPRINGFIELD) LLC
  ABP NC (CHARLOTTE) LLC
ABP NC (BUTNER) LLC
  ABP NJ (DENVILE) LLC
ABP LA (NEW ORLEANS) LLC
  ABP NY (YAPHANK) LLC
XXXXXXXXXXXXXXXXXXXXXXXXX
  ABP OK (TULSA) LLC
ABP OH (TALMADGE) LLC
  ABP PA (ALLENTOWN) LLC
ABP OR (BEAVERTON) LLC
  ABP SC (CHARLESTON) LLC
ABP PA (STANTON) LLC
  ABP TN (ERWIN) LLC
ABP SD (SIOUX FALLS) LLC
  ABP TN (MADISON) LLC
ABP TN (MEMPHIS) LLC
  ABP TX (FORT WORTH) LLC
ABP TX (EL PASO) LLC
  ABP TX (HOUSTON) LLC
ABP TX (HARLINGEN) LLC
  ABP TX (SAN ANTONIO) LLC
ABP TX (LUBBOCK) LLC
  ABP VA (VIRGINIA BEACH) LLC
ABP VA (RICHMOND) LLC
  ABP WA (WOODINVILLE) LLC
ABP VT (SHELBURNE) LLC
  ABP WI (WAUSAU) LLC

            Each entity listed above
      By:   /s/ H. Douglas Goforth         H. Douglas Goforth       
Vice-President and Secretary   

 

 



--------------------------------------------------------------------------------



 



              LENDER:
 
           
U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF
WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-C27
 
       
 
  By:   LNR Partners, LLC, a Florida limited liability company,
as Attorney-in-Fact

          By:   /s/ Larry Golinsky         Larry Golinsky, President           

 

 



--------------------------------------------------------------------------------



 



Guarantor hereby acknowledges the modifications to the Loan Agreement made
herein and hereby ratifies and confirms to Lender, as of the date hereof, that
all of the terms, covenants, indemnifications and provisions of the Guaranty of
Recourse Obligations dated June 9, 2006 are and shall remain in full force and
effect without change except as otherwise expressly and specifically modified by
this Fifth Amendment.

                  GUARANTOR:    
 
                BLUELINX HOLDINGS, INC., a Delaware corporation    
 
           
 
  By:   /s/ H. Douglas Goforth
 
H. Douglas Goforth    
 
      Chief Financial Officer and Treasurer    

Maryland Loan Guarantor hereby acknowledges the modifications to the Loan
Agreement made herein and hereby ratifies and confirms to Lender, as of the date
hereof, that all of the terms, covenants, indemnifications and provisions of the
Guaranty dated June 9, 2006 are and shall remain in full force and effect
without change except as otherwise expressly and specifically modified by this
Fifth Amendment.

                  MARYLAND LOAN GUARANTOR:    
 
                ABP MD (BALTIMORE) LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ H. Douglas Goforth
 
H. Douglas Goforth    
 
      Vice-President and Secretary    

Indemnitor hereby acknowledges the modifications to the Loan Agreement and the
other Loan Documents as made herein and hereby ratify and confirm to Lender, as
of the date thereof, that all of the terms, covenants, indemnifications and
provisions of the Environmental Indemnity dated June 9, 2006 are and shall
remain in full force and effect without change except as otherwise expressly and
specifically modified by this Fifth Amendment.

                  INDEMNITOR:    
 
                BLUELINX HOLDINGS INC., a Delaware corporation    
 
           
 
  By:   /s/ H. Douglas Goforth
 
H. Douglas Goforth    
 
      Chief Financial Officer and Treasurer    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
BORROWER

     
ABP AL (MIDFIELD) LLC
  ABP AR (LITTLE ROCK) LLC
ABP CA (CITY OF INDUSTRY) LLC
  ABP CA (NATIONAL CITY) LLC
ABP CA (NEWARK) LLC
  ABP CO I (DENVER) LLC
XXXXXXXXXXXXXXXXXXXXXXXX
  ABP CT (NEWTON) LLC
ABP CO II (DENVER) LLC
  ABP FL (MIAMI) LLC
ABP FL (LAKE CITY) LLC
  ABP FL (TAMPA) LLC
ABP FL (PENSACOLA) LLC
  ABP GA (LAWRENCEVILLE) LLC
ABP FL (YULEE) LLC
  ABP IL (UNIVERSITY PARK) LLC
ABP IA (DE MOINES) LLC
  ABP KY (INDEPENDENCE) LLC
ABP IN (ELKHART) LLC
  ABP MA (BELLINGHAM) LLC
ABP LA (SHREVEPORT) LLC
  ABP ME (PORTLAND) LLC
ABP MD (BALTIMORE) SUBSIDIARY LLC
  ABP MI (GRAND RAPIDS) LLC
ABP MI (DETROIT) LLC
  ABP MN (MAPLE GROVE) LLC
ABP MN (EAGAN) LLC
  ABP MO (KANSAS CITY) LLC
ABP MO (BRIDGETON) LLC
  ABP MS (PEARL) LLC
ABP MO (SPRINGFIELD) LLC
  ABP NC (CHARLOTTE) LLC
ABP NC (BUTNER) LLC
  ABP NJ (DENVILE) LLC
ABP LA (NEW ORLEANS) LLC
  ABP NY (YAPHANK) LLC
XXXXXXXXXXXXXXXXXXXXXXXXX
  ABP OK (TULSA) LLC
ABP OH (TALMADGE) LLC
  ABP PA (ALLENTOWN) LLC
ABP OR (BEAVERTON) LLC
  ABP SC (CHARLESTON) LLC
ABP PA (STANTON) LLC
  ABP TN (ERWIN) LLC
ABP SD (SIOUX FALLS) LLC
  ABP TN (MADISON) LLC
ABP TN (MEMPHIS) LLC
  ABP TX (FORT WORTH) LLC
ABP TX (EL PASO) LLC
  ABP TX (HOUSTON) LLC
ABP TX (HARLINGEN) LLC
  ABP TX (SAN ANTONIO) LLC
ABP TX (LUBBOCK) LLC
  ABP VA (VIRGINIA BEACH) LLC
ABP VA (RICHMOND) LLC
  ABP WA (WOODINVILLE) LLC
ABP VT (SHELBURNE) LLC
  ABP WI (WAUSAU) LLC

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
ORIGINAL BORROWER

     
ABP AL (MIDFIELD) LLC
  ABP AR (LITTLE ROCK) LLC
ABP CA (CITY OF INDUSTRY) LLC
  ABP CA (NATIONAL CITY) LLC
ABP CA (NEWARK) LLC
  ABP CO I (DENVER) LLC
ABP CA (RIVERSIDE) LLC
  ABP CT (NEWTON) LLC
ABP CO II (DENVER) LLC
  ABP FL (MIAMI) LLC
ABP FL (LAKE CITY) LLC
  ABP FL (TAMPA) LLC
ABP FL (PENSACOLA) LLC
  ABP GA (LAWRENCEVILLE) LLC
ABP FL (YULEE) LLC
  ABP IL (UNIVERSITY PARK) LLC
ABP IA (DE MOINES) LLC
  ABP KY (INDEPENDENCE) LLC
ABP IN (ELKHART) LLC
  ABP MA (BELLINGHAM) LLC
ABP LA (SHREVEPORT) LLC
  ABP ME (PORTLAND) LLC
ABP MD (BALTIMORE) SUBSIDIARY LLC
  ABP MI (GRAND RAPIDS) LLC
ABP MI (DETROIT) LLC
  ABP MN (MAPLE GROVE) LLC
ABP MN (EAGAN) LLC
  ABP MO (KANSAS CITY) LLC
ABP MO (BRIDGETON) LLC
  ABP MS (PEARL) LLC
ABP MO (SPRINGFIELD) LLC
  ABP NC (CHARLOTTE) LLC
ABP NC (BUTNER) LLC
  ABP NJ (DENVILE) LLC
ABP ND (NORTH FARGO) LLC
  ABP NY (YAPHANK) LLC
ABP NM (ALBUQUERQUE) LLC
  ABP OK (TULSA) LLC
ABP OH (TALMADGE) LLC
  ABP PA (ALLENTOWN) LLC
ABP OR (BEAVERTON) LLC
  ABP SC (CHARLESTON) LLC
ABP PA (STANTON) LLC
  ABP TN (ERWIN) LLC
ABP SD (SIOUX FALLS) LLC
  ABP TN (NASHVILLE) LLC
ABP TN (MEMPHIS) LLC
  ABP TX (FORT WORTH) LLC
ABP TX (EL PASO) LLC
  ABP TX (HOUSTON) LLC
ABP TX (HARLINGEN) LLC
  ABP TX (SAN ANTONIO) LLC
ABP TX (LUBBOCK) LLC
  ABP VA (VIRGINIA BEACH) LLC
ABP VA (RICHMOND) LLC
  ABP WA (WOODINVILLE) LLC
ABP VT (SHELBURNE) LLC
  ABP WI (WAUSAU) LLC

 

 